DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  first pair of trunnions, second pair of trunnions,  mast driver, mast driver having two arms, hub lock extension must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities: 
para [0028] element 213 has   
para [0029] element 215 has two names, gimbal lock and hub lock.
para [0040] element 411 has two names, center section and space.
Appropriate correction is required.	

Claim Objections
3.	Claim 15 objected to because of the following informalities:  P.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-9, 11, 12, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
4.	Claims 4, 9, 17 and 20 recites the limitation "the spherical". There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 5 line 1 and claim 10 line 1, recites the limitation “wherein the adapter sleeve and pillow blocks are a single component.”. It is unclear how the pillow block can be of one component with the sleeve. Appropriate correction is required.
6.	Claim 7 line 7 and claim 16 line 5, recites the limitation “mast driver”. It is unclear what element this is referring to. Appropriate correction is required. 
7.	Claim 7 line 7 and claim 16 line 5, recites the limitation “mast driver having two arms”. It is unclear what the two arms associated with the mast driver are. Appropriate correction is required. 
8.	Claim 6 line 2, claim 11 line 2 and claim 18 line 2, recited the limitation “hub lock extension”. It is unclear what element this is referring to. Appropriate correction is required.
9.	Claim 12 line 1, recites the limitation “hub lock extension and pillow blocks are a single component”. It is unclear how the pillow block can be of one component with any portion of the hub lock. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140248150 A1 Sutton; Drew et al.
10.	Regarding claim 1 Sutton teaches, a rotor hub assembly, comprising: a yoke (fig. 3, element 204 hub equal to yoke) configured to attach rotor blades (fig. 3, element 206) thereto; a single Hooke's joint (fig. 3, element 200 cv equal to Hooke’s joint) configured to attach to, and transmit forces between, a mast (fig. 3, element 202) and the yoke (para 0019, hub (equal to yoke) coupled to drive shaft transmits torque, cv joint between hub and shaft); and a bearing (fig. 4D, element 232) coupled between the yoke and the mast (para 0028-0030 bearing coupled between mast and hub).
11.	Regarding claim 4 Sutton teaches, the rotor hub assembly of claim 1, further comprising: two pillow blocks (fig. 4C, elements 224) configured to couple the single Hooke's joint to the yoke (para 0026, yoke 210/220 equal to Hooke’s joint and hub equal 204 equal to yoke); and an adapter sleeve (fig. 5B, element 222) attached to the pillow blocks  and positioned to surround the spherical  bearing (para 0028, bearing 236 attached to 222. Para 0031, bearing 236 attached to 224), wherein the adapter sleeve extends between the single Hooke's joint and the mast (fig. 5, element 222 extends between mast 202 and element 220 of CV joint).
12.	Regarding claim 7 Sutton teaches, the rotor hub assembly of claim 1, further comprising: a pair of pillow blocks (fig. 4E, element 224 equal to pillow block) attached to the yoke (para 0026 hub 204 equal to yoke); a first pair of trunnions on the single Hooke's joint, the first pair of trunnions coupled to the pillow blocks; a mast driver  attached to the mast, the mast driver having two arms ; and a second pair of trunnions  on the single Hooke's joint, the second pair of trunnions coupled to the arms on the mast driver.
13.	Regarding claim 8 Sutton teaches, the rotor hub assembly of claim 7, further comprising: bearings (fig. 4D, element 232) coupled between each trunnion (fig. 4E, element 212) and the corresponding pillow block (fig. 4E, element 224) or mast driver arm.
14.	Regarding claim 9 Sutton teaches, the rotor hub assembly of claim 7, further comprising: an adapter sleeve (fig. 5B, element 222) attached to the pillow blocks and positioned to surround the spherical  bearing (para 0028, bearing 236 attached to 222. Para 0031, bearing 236 attached to 224), the adapter sleeve extending between the single Hooke's joint and the mast (fig. 5, element 222 extends between mast 202 and element 220 of CV joint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton as applied to claims above, and further in view of US 20180037318 A1 Day; Clifton B. et al.
15.	Regarding claim 2 Sutton teaches, the rotor hub assembly of claim 1, but fails to teach wherein the bearing is a spherical bearing having an inner ring surrounding the mast and an outer ring coupled to the yoke.
However Day teaches wherein the bearing is a spherical bearing (fig. 3, element 43 is a spherical bearing) having an inner ring surrounding the mast (fig. 5, element 51) and an outer ring coupled to the yoke (fig. 4, element 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor hub assembly taught by Sutton with the spherical bearing taught by day in order “…to allow limited relative motion of mechanical components, such as those in aircraft rotor hubs.” (para 0001).
16.	Regarding claim 3, Sutton teaches the rotor hub assembly of claim 1, but fails to teach wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast.
However Day teaches, wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast (para 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor hub assembly taught by Sutton with the elastomeric bearing taught by day in order “…to allow limited relative motion of mechanical components, such as those in aircraft rotor hubs.” (para 0001).
17.	Regarding claim 13 Sutton as modified teaches a tiltrotor aircraft (para 0013), comprising: a fuselage (fig. 1, element 130); but fails to teach, a wing having a first end attached to the fuselage; a rotor system coupled to a second end of the wing, the rotor system configured to move between a vertical orientation and a horizontal orientation during operation, the rotor system comprising:
However Day teaches, a wing having (fig. 1, element 15) a first end attached to the fuselage (fig. 1, element 13); a rotor system coupled to a second end of the wing (fig. 1, element 19), the rotor system configured to move between a vertical orientation and a horizontal orientation during operation, the rotor system comprising (para 0013 rotatable) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tilt rotor aircraft taught by Sutton with the wings taught by day In order to apply to other rotor craft systems (Sutton, para 0013). 
18.	Regarding claim 14, Sutton as modified teaches the tiltrotor aircraft of claim 13, Day teaches wherein the bearing is a spherical bearing (fig. 3, element 43 is a spherical bearing) having an inner ring surrounding the mast (fig. 5, element 51) and an outer ring coupled to the yoke (fig. 4, element 35).
19.	Regarding claim 15, Sutton teaches the rotor hub assembly of claim 13, Day teaches, wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast (para 0015).
20. 	Regarding claim 16 Sutton as modified teaches, the tiltrotor aircraft of claim 13, further comprising: a pair of pillow blocks (fig. 4C, elements 224) attached to the yoke (para 0026 hub 204 equal to yoke); a first pair of trunnions  on the single Hooke's joint, the first pair of trunnions coupled to the pillow blocks; a mast driver  attached to the mast, the mast driver having two arms ; and a second pair of trunnions  on the single Hooke's joint, the second pair of trunnions coupled to the arms on the mast driver.
21. 	Regarding claim 17 Sutton as modified teaches, the tiltrotor aircraft of claim 16, further comprising: an adapter sleeve (fig. 5B, element 222) attached to the pillow blocks and positioned to surround the spherical  bearing (para 0028, bearing 236 attached to 222. Para 0031, bearing 236 attached to 224), the adapter sleeve extending between the single Hooke's joint and the mast (fig. 5, element 222 extends between mast 202 and element 220 of CV joint).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642